Case 17-22753        Doc 36     Filed 10/11/18     Entered 10/11/18 10:23:37          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-22753
         Vincent M Sobotka
         Sahba E Harris
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2017.

         2) The plan was confirmed on 11/03/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,740.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-22753        Doc 36      Filed 10/11/18    Entered 10/11/18 10:23:37              Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $17,929.85
         Less amount refunded to debtor                        $2,127.22

 NET RECEIPTS:                                                                                $15,802.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $145.04
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $973.41
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $1,118.45

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
 AES STUDENT LOAN SRV CTR        Unsecured           0.00           NA            NA            0.00       0.00
 ALLY FINANCIAL                  Unsecured      9,696.42           0.00          0.00           0.00       0.00
 AMITA HEALTH ADVENTIST MEDICA Unsecured        1,438.00         150.00        150.00           0.00       0.00
 BECKET & LEE LLP                Unsecured         325.00        325.57        325.57           0.00       0.00
 ENERBANK USA                    Unsecured      6,120.00       5,788.65      5,788.65           0.00       0.00
 FREEDOM MORTGAGE CORP           Secured       12,510.09     12,510.09      12,510.09           0.00       0.00
 FREEDOM MORTGAGE CORP           Secured             0.00          0.00          0.00     14,400.62        0.00
 INTERNAL REVENUE SERVICE        Priority       1,491.06       1,491.06      1,491.06           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured      2,507.43       2,609.88      2,609.88           0.00       0.00
 LENDING CLUB CORP               Unsecured     21,915.00     21,915.43      21,915.43           0.00       0.00
 LVNV FUNDING                    Unsecured      1,852.00       1,899.12      1,899.12           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        3,597.00       3,597.65      3,597.65           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        2,255.00       2,255.76      2,255.76           0.00       0.00
 MONTARA HOMEOWNERS ASSOC        Secured           281.00        281.00        281.00        281.00        2.56
 AFFILIATED CLINICAL PSYCOLOGIST Unsecured         667.01           NA            NA            0.00       0.00
 CHASE BANK USA NA               Unsecured      3,997.00            NA            NA            0.00       0.00
 MEDICAL ARTS UNLIMITED CORP     Unsecured          11.07           NA            NA            0.00       0.00
 PHYSICIANS IMMEDIATE CARE CHIC Unsecured           29.69           NA            NA            0.00       0.00
 SUBURBAN RADIOLOGISTS SC        Unsecured          31.50           NA            NA            0.00       0.00
 GROVE DENTAL ASSOCIATES         Unsecured          46.00           NA            NA            0.00       0.00
 ILLINOIS EMERGENCY MED SPECIAL Unsecured           37.31           NA            NA            0.00       0.00
 INVERNESS HEALTHCARE ASSOCIAT Unsecured            99.97           NA            NA            0.00       0.00
 TRANSWORLD SYSTEMS              Unsecured         135.82           NA            NA            0.00       0.00
 VILLAGE OF HANOVER PARK         Unsecured         600.00           NA            NA            0.00       0.00
 USAA FEDERAL SAVINGS BANK       Unsecured     10,264.00     10,264.09      10,264.09           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-22753        Doc 36      Filed 10/11/18     Entered 10/11/18 10:23:37              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00         $14,400.62              $0.00
       Mortgage Arrearage                                $12,510.09              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                    $281.00            $281.00              $2.56
 TOTAL SECURED:                                          $12,791.09         $14,681.62              $2.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $1,491.06                $0.00            $0.00
 TOTAL PRIORITY:                                          $1,491.06                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $48,806.15                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,118.45
         Disbursements to Creditors                            $14,684.18

 TOTAL DISBURSEMENTS :                                                                      $15,802.63


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
